677 S.E.2d 458 (2009)
STATE
v.
Frederick L. WASHINGTON.
No. 635P04-2.
Supreme Court of North Carolina.
April 30, 2009.
Catherine F. Jordan, Assistant Attorney General, Scott Thomas, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 20th day of January 2009 by Defendant for No-Answer Default Judgment to Notice of Appeal (Constitutional Question) and Petition for Discretionary Review Under G.S. 7A-31:
"Motion Dismissed by order of the Court in conference this the 30th day of April 2009."